Citation Nr: 1236626	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to April 1988.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran first manifest bipolar disorder during active duty.  


CONCLUSION OF LAW

Bipolar disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran contends that he incurred or aggravated bipolar disorder during active duty.  During a May 2011 hearing before the undersigned Veterans Law Judge, the Veteran provided credible testimony that during active duty he had disciplinary problems (such as unauthorized absences, DWI, driving without a license or with stolen plates, fighting, and striking a senior enlisted man) and required drug and alcohol treatment.  The Veteran contended that these problems were caused by his bipolar disorder.  He contended that they were overlooked because he was willing to stay at Okinawa in hardship duty for four years, spoke Japanese, and was knowledgeable about his job.  

The Veteran's service treatment records are negative for findings or diagnoses related to bipolar disorder.  They do corroborate at least some of his behavioral problems.  

VA treatment records dated during the appeal period reflect an Axis I diagnosis of bipolar disorder.  

In a May 2011 report, the Veteran's treating VA psychiatrist certified that the Veteran had been diagnosed with bipolar disorder, which in his opinion was preexisting before he went into military service, and which worsened during his time in the Marine Corps.  He stated that the Veteran was under VA treatment.  

In June 2011 correspondence, a friend of the Veteran stated that he had known the Veteran professionally and personally since 1984.  They had served together in Okinawa from 1984-1987.  The Veteran's friend stated that he noticed considerable changes in the Veteran since they first met.  During their last year in Okinawa, the Veteran was getting into trouble very much for reasons unlike his normal previous behavior.  His behavior got stranger that year and his drinking increased.  The Veteran's friend stated that when he and another person visited the Veteran in 1994, they noticed the Veteran's strange behavior.  The Veteran's friend told the third person that the Veteran's behavior had gotten worse since Okinawa.  

In August 2009 and June 2011 correspondence, the Veteran's brother stated that he was a Master's Level mental health practitioner and Certified Psychiatric Rehabilitation Professional.  The Veteran's brother gave examples showing that the Veteran's behavior was normal before active duty.  After active duty, it was clear that the Veteran was profoundly different.  He was sullen, isolative, and easily angered.  He slept too little or too much, drank frequently, and had explosive outbursts with other family members.  The Veteran's brother noted that he was ethically bound from diagnosing or treating the Veteran, but in his personal and professional opinion the person who returned from Okinawa was not the same person who left for there.  

The Veteran is presumed sound at service entrance since bipolar disorder was not noted on service entrance examination.  There is no clear and unmistakable evidence that bipolar disorder pre-existed service and was not aggravated by service, noting that the competent evidence reflecting pre-existence indicates aggravation during service.

With consideration that the Veteran is presumed sound at service entrance, the Board finds that the foregoing medical and lay evidence demonstrates that the Veteran first manifest bipolar disorder while on active duty.  As a result, service connection for bipolar disorder is warranted.  


ORDER

Service connection for bipolar disorder is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


